


Exhibit 10.3


Attachment C


SECOND AMENDMENT TO
THE DUN & BRADSTREET CORPORATION CHANGE IN CONTROL PLAN


THIS SECOND AMENDMENT, by THE DUN & BRADSTREET CORPORATION (the “Corporation”),
to The Dun & Bradstreet Corporation Change in Control Plan (the “Plan”) is
effective August 5, 2015 (the “Effective Date”).


WITNESSETH:


WHEREAS, the Corporation sponsors the Plan and the Board of Directors of the
Corporation (the “Board”) has authority to make amendments to the Plan;


WHEREAS, the Plan currently provides benefits to a covered employee who incurs a
termination of employment for “Good Reason”, as defined in the Plan;


WHEREAS, the definition of “Good Reason” set out in the Plan includes (but is
not limited to) the relocation of the office at which a covered employee is
principally employed by more than 50 miles but specifically excludes any
relocation to New York City (the “Exclusion”);


WHEREAS, the C&BC now considers it desirable to amend the Plan to remove the
Exclusion so that relocations to New York City are included within the
definition of “Good Reason” if the other aspects of the definition are
satisfied.


NOW THEREFORE, it is hereby resolved that the Plan be, and it hereby is, amended
effective as of the Effective Date as indicated below:


I.


Section 2.13, definition of “Good Reason,” is amended by modifying subsection
(c) thereof to read as follows:


“(c)    the relocation of the Company’s offices at which the Eligible Executive
is principally employed immediately prior to the effective date of the Change in
Control to a location more than fifty miles (or such longer distance that is the
minimum permissible distance under the circumstances for purposes of the
involuntary separation from service standards under the Treasury Regulations or
other guidance under Code Section 409A) from such location, except for required
travel on the Company’s business to an extent substantially consistent with the
Eligible Executive’s business travel obligations prior to the effective date of
the Change in Control;”


II.


In all other respects, the Plan shall remain in full force and effect.






--------------------------------------------------------------------------------




Attachment C




IN WITNESS WHEREOF, the Board has caused this Second Amendment to be executed by
the undersigned authorized officer of the Corporation this ___ day of
___________, 2015.




__________________________________    
John Reid-Dodick
Chief People Officer






